On January 22,1998, the Defendant was sentenced to the following: BDC 97-288. Count I: ten (10) years to the Montana Department of Corrections, with all time suspended, to ran consecutively to the sentence imposed in BDC 97-290 and concurrently with the sentence imposed in BDC 97-291; BDC 97-290: five (5) years to the Montana Department of Corrections; BDC 97-291: ten (10) years to the Montana Department of Corrections, with all time suspended, to run *95consecutively to the sentence imposed in BDC 97-290; BDC 97-297. Count I: ten (10) years to the Montana Department of Corrections, with all time suspended, to run consecutively to the sentence imposed in BDC 97-290 and concurrently with the sentence imposed in BDC 97-291, Count II: eighty-two (82) days in the Lewis and Clark County Jail, to run concurrently with the sentence in BDC 97-290, Count III: ten (10) years to the Montana Department of Corrections, with all time suspended, to run consecutively to the sentence imposed in BDC 97-290 and concurrently with the sentence imposed in BDC 97-291, Count IV: ten (10) years to the Montana Department of Corrections, with all time suspended, to run consecutively to the sentence imposed in BDC 97-290 and concurrently with the sentence imposed in BDC 97-291. The offenses charged in Cause Nos. BDC 97-289 and 97-292 were dismissed. Credit was given for 82 days already served.
Done in open Court this 18th day of September, 1998.
DATED this 29th day of October, 1998.
On September 18,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lucas Foust. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to five (5) years to the Department of Corrections, with the modification that the suspended portions of the sentences in Cause Nos. 97-288,97-291, and 97-297 be served concurrently to the sentences in Cause Nos. 97-290 and 97-291.
Chairman, Hon. Robert Boyd, Alt. Member, Hon. John C. McKeon and Alt. Member, Hon. Robert Holmstrom.
The Sentence Review Board wishes to thank Lucas Foust for representing Ms. Jester in this matter.